

Exhibit 10.25


HYSTER-YALE GROUP, INC.
ANNUAL INCENTIVE COMPENSATION PLAN
(Amended and Restated Effective as of January 1, 2016)


1.
Purpose of the Plan

The purpose of the Hyster-Yale Group, Inc. Annual Incentive Compensation Plan
(the “Plan”) is to further the profits and growth of Hyster-Yale Group, Inc.
(the “Company”) and Hyster-Yale Materials Handling, Inc. (the “Parent Company”)
by enabling the Company and its wholly-owned subsidiaries (together with the
Company, the “Employers”) to attract and retain employees by offering annual
incentive compensation to those employees who will be in a position to help the
Company and the Parent Company to meet their financial and business objectives.
The Company is the sponsor of this Plan.
2.
Definitions

(a)    “Award” means cash paid to a Participant under the Plan for a Performance
Period in an amount determined in accordance with Section 5.
(b)    “Change in Control” means the occurrence of an event described in
Appendix 1 hereto.
(c)    “Committee” means the Compensation Committee of the Parent Company's
Board of Directors or any other committee appointed by the Parent Company's
Board of Directors to administer this Plan in accordance with Section 3, so long
as any such committee consists of not less than two directors of the Company and
so long as each member of the Committee is (i) an “outside director” for
purposes of Section 162(m) and (ii) is not an employee of the Parent Company or
any of its subsidiaries.
(d)    “Covered Employee” means any Participant who is a “covered employee” for
purposes of Section 162(m) or any Participant who the Committee determines in
its sole discretion could become a “covered employee.
(e)    “Disability” means an approved application for disability benefits under
the Company’s long-term disability plan or under any applicable government
program.
(f)    “Guidelines” means the guidelines that are approved by the Committee for
the administration of the Awards granted under the Plan. To the extent that
there is any inconsistency between the Guidelines and the Plan, the Guidelines
will control.
(g)    “Hay Salary Grade” shall mean the salary grade or Salary Points assigned
to a Participant by the Employers pursuant to the Hay Salary System, or any
successor salary system subsequently adopted by the Employers.
(h)    “Participant” means any person who is classified by the Employers as a
salaried employee in Hay Salary Grade 24 or above, who in the judgment of the
Committee occupies a key position in which his efforts may significantly
contribute to the profits or growth of the Company and/or the Parent Company;
provided, however, that the Committee may select any employee who is expected to
contribute, or who has contributed, significantly to the profitability of the
Company and/or the Parent Company to participate in the Plan and receive an
Award hereunder; and further provided, however, that following the end of the
Performance Period, the Committee may make one or more discretionary Awards


- 1 -

--------------------------------------------------------------------------------




to employees of the Employers who were not previously designated as
Participants. Directors of the Employers who are also employees of the Employers
are eligible to participate in the Plan. Notwithstanding the foregoing, (i) the
Committee may delegate to the Chief Executive Officer and/or the Chairman of the
Company the right to designate Participants in Hay Salary Grades 27 and below
who are not Covered Employees or officers and (ii) employees of the Employers
may not participate in this Plan and the Company’s marketing incentive
compensation plans during the same time period.
(i)    “Payment Period” means, with respect to any Performance Period, the
period from January 1 to March 15 of the calendar year immediately following the
calendar year in which such Performance Period ends.
(j)    “Performance Period” means any period of one year (or portion thereof) on
which an Award is based, as established by the Committee. Any Performance
Period(s) applicable to a Qualified Performance-Based Award shall be established
by the Committee not later than 90 days after the commencement of the
Performance Period on which such Qualified Performance-Based Award will be based
and prior to completion of 25% of such Performance Period.
(k)    “Performance Objectives” shall mean the performance objectives
established pursuant to the Plan for Participants. Performance Objectives may be
described in terms of Parent Company-wide or Company-wide objectives or
objectives that are related to the performance of (i) the individual
Participant, (ii) any subsidiary, division, business unit, department or
function of the Parent Company or (iii) any Subsidiary, division, business unit,
department or function of the Company. Performance Objectives may be measured on
an absolute or relative basis. Different groups of Participants may be subject
to different Performance Objectives for the same Performance Period. Relative
performance may be measured by a group of peer companies or by a financial
market index. Any Performance Objectives applicable to a Qualified
Performance-Based Award shall be based on one or more, or a combination, of the
following criteria, or the attainment of specified levels of growth or
improvement in one or more of the following criteria: return on equity, return
on total capital employed, diluted earnings per share, total earnings, earnings
growth, return on capital, return on assets, return on sales, earnings before
interest and taxes, revenue, revenue growth, gross margin, net or standard
margin, return on investment, increase in the fair market value of shares, share
price (including, but not limited to, growth measures and total stockholder
return), operating profit, net earnings, cash flow (including, but not limited
to, operating cash flow and free cash flow), inventory turns, financial return
ratios, market share, earnings measures/ratios, economic value added, balance
sheet measurements (such as receivable turnover), internal rate of return,
customer satisfaction surveys or productivity, net income, operating profit or
increase in operating profit, market share, increase in market share, sales
value, sales value increase over time, economic value income, economic value
increase over time, new project development, adjusted standard margin or net
sales.
(l)    “Qualified Performance-Based Award” shall mean any Award or portion of an
Award granted to a Covered Employee that is intended to satisfy the requirements
for “qualified performance-based compensation” under Section 162(m).
(m)    “Retire.” For U.S. Participants, “Retire” means a termination of
employment that entitles the Participant to immediate commencement of his
pension benefits under the Hyster-Yale Group, Inc. Pension Plan for Non-Union
Employees or, for U.S. Participants who are not members of such plan, a
termination of employment with the Employers after reaching age 60 with at least
15 years of service. For non-U.S. Participants, “Retire” means the earlier of
age 60 with at least 15 years of service with the Employers or the termination
of a non-U.S. Participant's employment with the Employers that qualifies as


- 2 -

--------------------------------------------------------------------------------




retirement under local practices and procedures and/or which qualifies the
non-U.S. Participant for foreign retirement benefits.
(n)    “Salary Points” means the salary points assigned to a Participant by the
Committee for the applicable Performance Period pursuant to the Hay salary point
system, or any successor salary point system adopted by the Committee.
(o)    “Section 162(m)” means Section 162(m) of the Internal Revenue Code of
1986, as amended, or any successor provision.
(p)    “Subsidiary” shall mean any corporation, partnership or other entity, the
majority of the outstanding voting securities of which is owned, directly or
indirectly, by the Company
(q)    “Target Award” shall mean the designated salary midpoint that corresponds
to a Participant’s Salary Points, multiplied by the short-term incentive
compensation target percent for those Salary Points for the applicable
Performance Period, as determined by the Committee. The Target Award is the
Award that would be paid to a Participant under the Plan if each Performance
Objective is met exactly at target level. Calculations of Target Awards for a
Performance Period shall initially be based on the Participant’s Hay Salary
Grade as of January 1st of the first year of the Performance Period. However,
such Target Awards shall be changed during or after the Performance Period under
the following circumstances: (i) if a Participant receives a change in Salary
Points, salary midpoint and/or short-term incentive compensation target
percentage during a Performance Period, such change shall be reflected in a
pro-rata Target Award, (ii) employees hired into or promoted into a position
eligible to participate in the Plan during a Performance Period will be assigned
a pro-rated Target Award based on their length of service during the Performance
Period and (iii) the Committee may increase or decrease the amount of the Target
Award at any time, in its sole and absolute discretion; provided, however, that
(X) no such decrease may occur following a Change in Control and (Y) no such
increase, adjustment or any other change may be made that would cause any
Qualified Performance-Based Award to be includable as “applicable employee
remuneration” of such Participant, as such term is defined in Code Section
162(m) (i.e., to no longer qualify for the exception for “qualified
performance-based compensation” under Code Section 162(m)).
3.
Administration

This Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan consistent with law,
to prescribe the form of any instrument evidencing any Award granted under this
Plan, to adopt, amend and rescind general and special rules and regulations for
its administration (including, without limitation, the Guidelines), and to make
all other determinations necessary or advisable for the administration of this
Plan. Notwithstanding the foregoing, no such action may be taken by the
Committee that would cause any Qualified Performance-Based Awards to be
includable as “applicable employee remuneration” of such Participant, as such
term is defined in Section 162(m) (i.e., to no longer qualify for the exception
for “qualified performance-based compensation” under Code Section 162(m)). A
majority of the Committee shall constitute a quorum, and the action of members
of the Committee present at any meeting at which a quorum is present, or acts
unanimously approved in writing, shall be the act of the Committee. All acts and
decisions of the Committee with respect to any questions arising in connection
with the administration and interpretation of this Plan, including the
severability of any or all of the provisions hereof, shall be conclusive, final
and binding upon the Employers and all present and former Participants, all
other employees of the


- 3 -

--------------------------------------------------------------------------------




Employers, and their respective descendants, successors and assigns. No member
of the Committee shall be liable for any such act or decision made in good
faith.
4.
Eligibility

Each Participant shall be eligible to participate in this Plan and receive
Awards in accordance with Section 5; provided, however, that, unless otherwise
determined by the Committee or as otherwise provided in Section 6 below, (a) a
Participant must be employed by the Employers on the last day of the Performance
Period (or die, become Disabled or Retire during such Performance Period) in
order to be eligible to receive an Award for such Performance Period and (b) the
Award of a Participant who is described in the preceding clause or who is
employed on the last day of the Performance Period but is not employed during
the entire Performance Period shall be paid in a pro-rated amount based on the
number of days the Participant was actually employed by the Employers during
such Performance Period. Notwithstanding the foregoing, the Committee shall have
the discretion to grant an Award to a Participant who does not meet the
foregoing requirements; provided that (i) the Participant has been employed by
the Employers for at least 90 days during the Performance Period and (ii) no
such action may be taken by the Committee that would cause any Qualified
Performance-Based Awards to be includable as applicable employee remuneration of
such Participant, as such term is defined in Section 162(m) (i.e., to no longer
qualify for the exception for “qualified performance-based compensation” under
Code Section 162(m)).
5.
Awards

The Committee may, from time to time and upon such conditions as it may
determine, authorize the payment of Awards to Participants, which shall be
consistent with, and shall be subject to all of the requirements of, the
following provisions:
(a)    The Committee shall approve (i) a Target Award to be granted to each
Participant and (ii) a formula for determining the amount of each Award, which
formula is based upon the achievement of Performance Objectives as set forth in
the Guidelines; provided, however, that with respect to any Qualified
Performance-Based Award, the Committee shall approve the foregoing not later
than the ninetieth day of the applicable Performance Period and prior to the
completion of 25% of such Performance Period.
(b)    Prior to the end of the Payment Period, the Committee shall approve (i) a
preliminary calculation of the amount of each Award based upon the application
of the formula and actual performance to the Target Awards previously determined
in accordance with Section 5(a); and (ii) a final calculation of the amount of
each Award to be paid to each Participant for the Performance Period. Such
approval shall be certified by the Committee before any amount is paid under any
Award with respect to that Performance Period. Notwithstanding the foregoing,
the Committee shall have the power to (1) decrease the amount of any Award below
the amount determined in accordance with Section 5(b)(i); and/or (2) increase
the amount of any Award above the amount determined in accordance with Section
5(b)(i); provided, however, that (A) no such decrease may occur following a
Change in Control and (B) no such increase, change or adjustment may be made
that would cause any Qualified Performance-Based Award to be includable as
“applicable employee remuneration” of such Participant, as such term is defined
in Section 162(m) (i.e., to no longer qualify for the exception for “qualified
performance-based compensation” under Code Section 162(m)). No Award, including
any Award equal to the Target Award, shall be payable under the Plan to any
Participant except as determined by the Committee.
(c)    Each Award shall be fully paid during the Payment Period and shall be
paid in cash. Awards shall be paid subject to all withholdings and deductions
pursuant to Section 7. Notwithstanding


- 4 -

--------------------------------------------------------------------------------




any other provision of the Plan, the maximum amount paid to a Participant in a
single calendar year as a result of Awards under this Plan shall not exceed
$8,000,000 or such lesser amount specified in the Guidelines.
(d)    At such time as the Committee approves a Target Award and formula for
determining the amount of each Award, the Committee shall designate whether all
or any portion of the Award is a Qualified Performance-Based Award.
6.
Change in Control

(a)
The following provisions shall apply notwithstanding any other provision of the
Plan to the contrary.

(b)
Amount of Award for Year of Change In Control. In the event of a Change in
Control during a Performance Period, the amount of the Award payable to a
Participant who is employed by the Employers on the date of the Change in
Control (or who died, become Disabled or Retired during such Performance Period
and prior to the Change in Control) for such Performance Period shall be equal
to the Participant’s Target Award for such Performance Period, multiplied by a
fraction, the numerator of which is the number of days during the Performance
Period during which the Participant was employed by the Employers prior to the
Change in Control and the denominator of which is the number of days in the
Performance Period.

(c)
Time of Payment. In the event of a Change in Control, the payment date of all
outstanding Awards (including, without limitation, the pro-rata Target Award for
the Performance Period during which the Change in Control occurred) shall be the
date that is between two days prior to, or within 30 days after, the date of the
Change in Control, as determined by the Committee in its sole and absolute
discretion.

7.
Withholding Taxes

Any Award paid to a Participant under this Plan, shall be subject to all
applicable federal, state and local income tax, social security and other
standard withholdings and deductions.
8.
Amendment and Termination

The Committee may alter or amend this Plan (including the Guidelines) from time
to time or terminate it in its entirety; provided, however, that no such
increase, change or adjustment may be made that would cause a Qualified
Performance-Based Award to be includable as “applicable employee remuneration”
of a Covered Employee, as such term is defined in Section 162(m) (i.e., to no
longer qualify for the exception for “qualified performance-based compensation”
under Code Section 162(m)).
9.
Approval by Stockholders

The Plan was approved by the stockholders of the Parent Company on May 8, 2013.
10.
General Provisions

(a)    No Right of Employment. Neither the adoption or operation of this Plan,
nor any document describing or referring to this Plan, or any part thereof,
shall confer upon any employee any


- 5 -

--------------------------------------------------------------------------------




right to continue in the employ of the Employers, or shall in any way affect the
right and power of the Employers to terminate the employment of any employee at
any time with or without assigning a reason therefor to the same extent as the
Employers might have done if this Plan had not been adopted.
(b)    Governing Law. The provisions of this Plan shall be governed by and
construed in accordance with the laws of the State of Delaware.
(c)    Miscellaneous. Headings are given to the sections of this Plan solely as
a convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof. The use of the masculine
gender shall also include within its meaning the feminine. The use of the
singular shall also include within its meaning the plural, and vice versa.
(d)    American Jobs Creation Act. It is intended that this Plan be exempt from
the requirements of Section 409A of the Internal Revenue Code, as enacted by the
American Jobs Creation Act, and the Plan shall be interpreted and administered
in a manner to give effect to such intent.
(e)    Limitation on Rights of Participants; No trust. No trust has been created
by the Employers for the payment of Awards granted under this Plan; nor have the
Participants been granted any lien on any assets of the Employers to secure
payment of such benefits. This Plan represents only an unfunded, unsecured
promise to pay by the Participant’s Employers, and the Participants hereunder
are unsecured creditors of their Employer.
(f)    Payment to Guardian. If an Award is payable to a minor, to a person
declared incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Award to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require such proof of incompetency, minority,
incapacity or guardianship as it may deem appropriate prior to the distribution
of such Award. Such distribution shall completely discharge the Company from all
liability with respect to such Award.
(g)    Offset of Awards. Notwithstanding anything in the Plan to the contrary,
if, prior to the payment of any Award, it is determined and verified that any
amount of money is owed by the Participant to the Parent Company or any
Employer, the Award otherwise payable to the Participant may be reduced in
satisfaction of the Participant’s debt to the Parent Company or any Employer.
Such amount(s) owed by the Participant to the Parent Company or any Employer may
include, but is not limited to, the unused balance of any cash advances
previously obtained by the Participant, or any outstanding credit card debt
incurred by the Participant.
11.
Liability of Employers and Transfers.

(a)    In general. The provisions of this Section shall apply notwithstanding
any other provision of the Plan to the contrary.
(b)    Liability for Payment/Transfers of Employment.
(i)
Subject to the provisions of clause (ii) of this Section, the Employers shall
each be solely liable for the payment of amounts due hereunder to or on behalf
of the Participants who are (or were) its employees.



- 6 -

--------------------------------------------------------------------------------




(ii)
Notwithstanding the foregoing, if the benefits that are payable to or on behalf
of a Participant are based on the Participant’s employment with more than one
Employer, the following provisions shall apply:

(1)
Upon a transfer of employment, the Participant's Award shall be transferred from
the prior Employer to the new Employer. Subject to Section 11(b)(ii)(2)(C), the
last Employer of the Participant shall be responsible for processing the payment
of the entire amount of the Participant’s Award hereunder; and

(2)
Notwithstanding the provisions of clause (i), (A) each Employer shall be solely
liable for the payment of the portion of the Participant's Award that was earned
by the Participant while he was employed by that Employer; (B) each Employer
(unless it is insolvent) shall reimburse the last Employer for its allocable
share of the Participant's distribution; (C) if any responsible Employer is
insolvent at the time of distribution, the last Employer shall not be required
to make a distribution to the Participant with respect to amounts which are
allocable to service with that Employer; and (D) each Employer shall (to the
extent permitted by applicable law) receive an income tax deduction for the
Employer's allocable share of the Participant's distribution.

12.
Effective Date

This amended and restated Plan shall be effective January 1, 2016.




- 7 -

--------------------------------------------------------------------------------






Appendix 1.    Change in Control.


Change in Control. The term “Change in Control” shall mean the occurrence of any
of the events listed in I or II, below; provided that such occurrence meets the
requirements of Treasury Regulation Section 1.409A-3(i)(5) (or any successor or
replacement thereto) with respect to a Participant :
I. i.
Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
one or more Permitted Holders (as defined below), is or becomes the “beneficial
owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act), directly or
indirectly, of more than 50% of the combined voting power of the then
outstanding voting securities of a Related Company (as defined below) entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”), other than any direct or indirect acquisition, including but not
limited to an acquisition by purchase, distribution or otherwise, of voting
securities by any Person pursuant to an Excluded Business Combination (as
defined below); or



ii.
The consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of any Related Company or
the acquisition of assets of another corporation, or other transaction involving
a Related Company (“Business Combination”) excluding, however, such a Business
Combination pursuant to which (such a Business Combination, an “Excluded
Business Combination”) the individuals and entities who beneficially owned,
directly or indirectly, more than 50% of the combined voting power of any
Related Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
Outstanding Voting Securities of the entity resulting from such Business
Combination (including, without limitation, an entity that as a result of such
transaction owns any Related Company or all or substantially all of the assets
of any Related Company, either directly or through one or more subsidiaries).



II. i. Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than one or more Permitted Holders, is or becomes the “beneficial owner”(as
defined in Rules 13d-3 and 13d-5 of the Exchange Act), directly or indirectly,
of more than 50% of the combined voting power of the then Outstanding Voting
Securities of Hyster-Yale Materials Handling, Inc. (“HY”), other than any direct
or indirect acquisition, including but not limited to an acquisition by
purchase, distribution or otherwise, of voting securities:


(A) directly from HY that is approved by a majority of the Incumbent Directors
(as defined below); or




- 8 -

--------------------------------------------------------------------------------




(B) by any Person pursuant to an Excluded HY Business Combination (as defined
below);


provided, that if at least a majority of the individuals who constitute
Incumbent Directors determine in good faith that a Person has become the
“beneficial owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act) of
more than 50% of the combined voting power of the Outstanding Voting Securities
of HY inadvertently, and such Person divests as promptly as practicable a
sufficient number of shares so that such Person is the “beneficial owner”(as
defined in Rules 13d-3 and 13d-5 of the Exchange Act) of 50% or less of the
combined voting power of the Outstanding Voting Securities of HY, then no Change
in Control shall have occurred as a result of such Person’s acquisition; or


ii.
a majority of the Board of Directors of HY ceases to be comprised of Incumbent
Directors; or



iii.
the consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of HY or the acquisition
of assets of another corporation, or other transaction involving HY (“HY
Business Combination”) excluding, however, such a Business Combination pursuant
to which both of the following apply (such a Business Combination, an “Excluded
HY Business Combination”):



(A) the individuals and entities who beneficially owned, directly or indirectly,
HY immediately prior to such HY Business Combination beneficially own, directly
or indirectly, more than 50% of the combined voting power of the then
Outstanding Voting Securities of the entity resulting from such HY Business
Combination (including, without limitation, an entity that as a result of such
transaction owns HY or all or substantially all of the assets of HY, either
directly or through one or more subsidiaries); and


(B) at the time of the execution of the initial agreement, or of the action of
the Board of Directors of HY, providing for such HY Business Combination, at
least a majority of the members of the Board of Directors of HY were Incumbent
Directors.


III. Definitions. The following terms as used herein shall be defined as follow:


1. “Incumbent Directors” means the individuals who, as of December 31, 2012, are
Directors of HY and any individual becoming a Director subsequent to such date
whose election, nomination for election by HY’s stockholders, or appointment,
was approved by a vote of at least a majority of the then Incumbent Directors
(either by a specific vote or by approval of the proxy statement of HY in which
such person is named as a nominee for director, without objection to such
nomination); provided, however, that an individual shall not be an Incumbent
Director if such individual’s election or appointment to the Board of Directors
of HY occurs as a result of an actual or threatened election contest (as
described in Rule 14a‑12(c) of the Exchange Act) with respect to the election or
removal of


- 9 -

--------------------------------------------------------------------------------




directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board of Directors of HY.


2. “Permitted Holders” shall mean, collectively, (i) the parties to the 2012
Stockholders’ Agreement, as amended from time to time, by and among the
“Depository,” the “Participating Stockholders” (both as defined therein) and HY;
provided, however, that for purposes of this definition only, the definition of
Participating Stockholders contained in the Stockholders’ Agreement shall be
such definition in effect of the date of the Change in Control, (ii) any direct
or indirect subsidiary of HY and (iii) any employee benefit plan (or related
trust) sponsored or maintained by HY or any direct or indirect subsidiary of HY.




3. “Related Company” means Hyster-Yale Group, Inc. and its successors (“HYG”),
any direct or indirect subsidiary of HYG and any entity that directly or
indirectly controls HYG.








- 10 -